Citation Nr: 0202312	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  01-08 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from October 1968 to June 
1971.  The veteran's claim comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a September 
2000 decision of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  The RO granted 
service connection for hypertension, as secondary to the 
veteran's service-connected PTSD, and assigned a non-
compensable evaluation.  The veteran has appealed the initial 
evaluation assigned.


REMAND

The veteran filed a substantive appeal for an initial 
compensable evaluation for hypertension in September 2001.  
At that time he requested a hearing before the Board at the 
RO.  On that appeal, the veteran listed his address as being 
in Bridgeview, Illinois.  The Board notes that this address 
has been used by the veteran since the filing of his original 
claim in April 1994.  The RO acknowledged the veteran's 
request for a hearing in a September 2001 letter, and mailed 
that letter to the Bridgeview, Illinois address.  The RO then 
scheduled a Board hearing for the veteran to take place in 
December 2001.  As notification of that hearing, the RO 
mailed a November 2001 letter to the veteran stating the 
pertinent scheduling information.  The letter was mailed to 
the veteran at an address in Rock Island, Illinois.  There is 
no evidence in the claims file that the veteran has ever had 
an address listed in Rock Island, Illinois.  The veteran 
failed to report to the December 2001 hearing.  Later in 
December 2001, again using the Rock Island address, the RO 
notified the veteran that his file was being forwarded to the 
Board. 

The record reflects that the veteran reiterated his September 
2001 request for an in-person hearing in a letter to the RO 
dated and received at the RO in October 2001.  The RO 
forwarded this letter to the Board and it was received in 
February 2002.  





The Board finds that the veteran never received the November 
or December 2001 notification letters from the RO as they 
were both incorrectly addressed.  As a result, the veteran 
did not receive adequate notice of the December 2001 hearing.  
The veteran's October 2001 letter was clearly in response to 
the RO's September 2001 letter, which was sent to the correct 
address in Bridgeview, Illinois and confirmed his request for 
a hearing.  The veteran again lists Bridgeview, Illinois as 
his address.  There is no indication that the veteran has 
withdrawn his hearing request.

Therefore, in order to accord due process, it is the Board's 
opinion that further development is required.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Member of the Board at 
the RO at the next available opportunity.  
He should be notified of the hearing date 
at his address of record in Bridgeview, 
Illinois.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




